United States Court of Appeals
                     For the First Circuit

No. 09-1820

                          SCOTT ABRAM,

                      Plaintiff, Appellant,

                               v.

       RICHARD GERRY, Warden, New Hampshire State Prison,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on February 24, 2012 is
amended as follows:

     On page 6, footnote 6, line 2, replace "twenty-two" with
"twenty-one'

     On page 11, line 15, replace "mayhave" with "may have"

     On page 24, line 14, replace "twenty-two" with "twenty-one'